Citation Nr: 0104743	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-21 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for compression fracture, 
T4-T5, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active service from January 1949 to January 
1952, and from November 1953 to April 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.


REMAND

Preliminary review of the claims files reveals that on the 
veteran's Substantive Appeal, VA Form 9, received at the RO 
in September 1999, he requested a BVA hearing at a local VA 
office before a Member of the Board, or in the alternative, 
he requested a videoconference hearing.  However, it does not 
appear from the claims files that a hearing before a Member 
of the Board was scheduled, or that the veteran otherwise 
withdrew the hearing request.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

The RO should contact the veteran and 
clarify the type of BVA hearing he 
desires, specifically whether he desires 
a hearing before a Member of the Board at 
the RO or a videoconference hearing 
before a Member of the Board.  If the 
veteran still desires a hearing, the RO 
should schedule one as soon as possible.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


